DISMISS and Opinion Filed October 24, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00902-CV

                     GRACE SALAKO SMITH, Appellant
                                 V.
                        TIFFANY OWENS, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-05414-E

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellant’s brief in this case is overdue. We directed appellant by postcard

dated July 19, 2022 to file her brief and an extension motion within ten days and

cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. See TEX. R. APP. P. 38.8(a)(1). Although appellant tendered

a brief to the Court on July 27, 2022, we notified appellant that because the time for

filing her brief had expired, we received, but did not file, that brief. We notified

appellant that for the brief to be filed and considered, she must file a motion for

extension of time within ten days. To date, appellant has not filed a motion to extend
time to file her brief as directed, nor has she otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).



                                           /Robert D.Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

210902F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GRACE SALAKO SMITH,                          On Appeal from the County Court at
Appellant                                    Law No. 5, Dallas County, Texas
                                             Trial Court Cause No. CC-20-05414-
No. 05-21-00902-CV          V.               E.
                                             Opinion delivered by Chief Justice
TIFFANY OWENS, Appellee                      Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered October 24, 2022




                                       –3–